Citation Nr: 0715295	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel






INTRODUCTION

The veteran served on active duty from February 1961 to March 
1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his substantive appeal, the veteran requested to testify 
before a Veterans' Law Judge appearing at his local RO.  A 
hearing was duly scheduled in June 2006, and the veteran was 
provided notice in March 2006.  He failed to report.  The 
file does not show that the veteran canceled his hearing or 
requested it be rescheduled, and it is not contended or shown 
that the notification letter was returned as 
"undeliverable."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to TDIU.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. § 3.340 
(2006). Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met. Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

Those criteria are not satisfied in the instant case.  
However, the failure to satisfy the criteria of 38 C.F.R. § 
4.16(a) does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis; see 38 C.F.R. § 3.321 (2006). In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service-connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment. The fact that a 
veteran may currently be unemployed is not, in and of itself, 
dispositive; the critical factor is the impact of service-
connected disorders on a veteran's ability to work.

In the present case, the medical evidence of record contains 
conflicting views concerning the cause of the veteran's 
unemployability.

Records from the Social Security Administration (SSA) reflect 
that the veteran was found to be disabled in August 2000 due 
to affective disorders and a diagnosis for which medical 
evidence was insufficient to allow diagnosis.  An October 
2004 medical evaluation reflects that continuing disability 
was found on the basis of diagnoses of major depression with 
psychotic features, cocaine abuse in partial remission, a 
history of bladder and prostate cancer, hyperlipidemia, and 
back pain-none of which are service-connected.

An August 2003 VA vocational rehabilitation report observes 
that the combination of nonservice-connected and service-
connected disabilities rendered the veteran unable to 
continue his vocational rehabilitation.  The counselor 
observed the veteran became unable to participate in a 
program of study after the onset of bladder cancer.  However, 
the veteran's residuals of from his service-connected cold 
injuries caused the veteran to loose dexterity in his hands.  
This in turn made it much more difficult for him to perform 
tasks necessary for his recovery and care following treatment 
for the cancer including self-catheterization and irrigation 
of the bladder.  These problems, the counselor observed, had 
an adverse impact on the veteran's ability to continue his 
vocational rehabilitation.

The most recent VA examination of record is dated in August 
2003.  The examiner opined that the veteran's service 
connected residuals of cold injuries were not likely to 
prohibit him from obtaining and maintaining gainful 
employment.

However, the August 2003 VA vocational rehabilitation report 
was completed after the August 2003 VA examination report, 
and SSA records were received in November 2004, also 
subsequent to the VA examination.  Moreover, the examiner 
stated that the August 2003 examination was conducted absent 
review of the claims file.  This report cannot provide an 
adequate basis to adjudicate the veteran's entitlement to 
TDIU.  See 38 C.F.R. § 3.159(c)(4); Grover v. West, 12 Vet. 
App. 109, 112 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all requisite 
notice and assistance.

2.  Return the August 2003 VA examination 
report to the physician who conducted it 
and request that he or she review the 
entire claims folder and agument his or 
her opinion.  If the examiner cannot be 
found, or if it is determined that another 
examination should be conducted, make 
arrangements for such an examination to 
determine the nature and extent of his 
service-connected and nonservice-connected 
disabilities, and to provide an opinion as 
to the veteran's employability as related 
to his service-connected and nonservice-
connected disabilities. The claims folder, 
including all newly obtained evidence and 
a copy of this Remand, must be provided to 
the examiner(s) in conjunction with the 
examination. 

Ask the examiner to provide an opinion as 
to whether or not the veteran is 
employable. If he is not employable, the 
examiner is to determine whether it is as 
likely as not that the veteran's 
unemployability is the result of service-
connected or nonservice-connected 
disabilities.

All reasons and bases for the examiner's 
opinions should be clearly explained.  

3. After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the 
veteran's claim entitlement to TDIU, in 
accordance with all relevant laws and 
regulations, including consideration of an 
extraschedular evaluation. If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims. 38 C.F.R. § 
3.655 (2005). See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



